DETAILED ACTION
Claims 32-35 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
It is acknowledged that the current Application is a continuation of Application 16352591, filed 03/13/2019 now U.S. Patent #10853397 is a continuation of 15409811, filed 01/19/2017 ,now U.S. Patent #10275520 which is a continuation of 14516477, filed 10/16/2014 ,now U.S. Patent #9582580 which is a continuation of 14247046, filed 04/07/2014 ,now U.S. Patent #8996522 which is a continuation of 11397833, filed 04/03/2006 ,now U.S. Patent #8725729.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,853,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences the name of the tool and the embedding of a portion of the results.  It is well-known to one or ordinary skill in the art that you can embed part or the whole.  The name of the tool has no impact.

US Application 17/076,752
US Patent No 10,853,397
32.  A method of efficiently conducting internet searches and embedding search results within a document using (1) pre-existing text from the document that is viewable in a text editing program on a screen of a computing device and (2) an internet searching program that is remotely accessible over the internet by the computing device, comprising:
a.    providing a tool that is installable in the memory of the computing device and that is operable to interface with an internet 

b.    configuring the tool so that it can be operated by the computing device to transmit a search phrase comprising words selected from the preexisting text of the document to the internet searching program over the internet connection;
c.    operating the searching program to conduct a search and generate search results based upon the search phrase;
d.    communicating the search results to the computing device;
e.    configuring the tool so that it can be operated by the computing device to:
i.    enable at least part of the search results to be displayed within the textediting program; ii. in response to input, cause direct embedding, within the viewed document, of at least some selected text from the designated search result, wherein the input corresponds to selecting an embedding function that is distinct from general cut and paste, general copy and paste, and general drag and drop commands.

a.    providing a search-help tool that is installable in the memory of the computing device and that is operable to interface with an internet searching program and a text editing program resident in the 
b.    configuring the search-help tool so that it can be operated by the computing device to transmit a search phrase comprising words selected from the preexisting text of the document to the internet searching program over the internet connection;
c.    operating the internet searching program to conduct a search and generate search results based upon the search phrase;
d.    communicating the search results to the computing device;
e.    configuring the search-help tool so that it can be operated by the computing device to:
i.    enable at least part of the search results to be displayed within the textediting program; ii. in response to input designating a search result to be embedded, directly embed, within the viewed document without cutting and pasting, at least some selected text from the designated search result.
 
2. The method of claim 32 wherein the pointing device input is a mouse or a touchscreen. 
34. A method of efficiently conducting internet searches from and coupling search results to a viewed document using (1) pre-existing text from the document that is viewable in a text editing program on a screen of a computing device and (2) a searching program that is remotely accessible over the internet by the computing device, comprising:
a.    providing a tool that is installable in the memory of the computing device and that is operable to interface with a searching program and a text editing program resident 
b.    configuring the tool so that it can be operated by the computing device to:
i.    determine words or phrases within the document designated to form at least a first search phrase and a second search phrase, each search phrase comprising words selected from the pre-existing text of the document; ii.  transmit the first and second search phrases comprising words selected from the pre-existing text of the document to the searching program over the internet connection to the searching program;
c.    operating the searching program to conduct searching and generate respective search results for the first and second search phrases;
d.    communicating the search results to the computing device;
e.    configuring the tool so that it can be operated by the computing device to:
i.    enable at least part of the search results to be displayed within the textediting program; ii. in response to input, cause direct embedding, within the viewed document, of at least some selected text from the designated search result, wherein the input corresponds to selecting an embedding function that is distinct from general cut and paste, general copy and paste, and general drag and drop commands.


a. providing a search-help tool that is installable in the memory of the computing device and that is operable to interface with a searching program and a text editing program 

b. configuring the search-help tool so that it can be operated by the computing device to: 

i. determine words or phrases within the document designated to form at least a first search phrase and a second search phrase, each search phrase comprising words selected from the pre-existing text of the document; ii. transmit the first and second search phrases comprising words selected from the pre-existing text of the document to the searching program over the internet connection to the searching program; 

c. operating the searching program to conduct searching and generate respective search results based upon and corresponding to the first and second search phrases; 

d. communicating the search results to the computing device; 

e. configuring the search-help tool so that it can be operated by the computing device to: i. enable at least part of the search results to be displayed within the text-editing program; ii. couple to the document file at least part of any of the search results, such that at least part of any of the search results are carried with the viewed document file; and iii. in response to input designating a search result to be embedded, directly embed, within the viewed document, at least some selected text from the designated search result, wherein the input designating the search result to be embedded corresponds to selecting an embedding function that is distinct from general cut and paste, general copy and paste, and general drag and drop commands.

.




Claims 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,275,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are a computing device having a mouse or touchscreen inputs, display a search icon, using the mouse to select multiple search strings and displaying multiple results.  It is well-known to one or ordinary skill in the art that a computing device has a mouse or touchscreen input to allow the user to interact with the device.  The search icon is merely how the search help tool is provided to a user and allows the user to interact with the tool. The mouse is a well-known input which allows for selection of the keywords and the result of the search is generally displaying multiple results.

US Application 16/352,951
US Patent No 10,275,520
32.  A method of efficiently conducting internet searches and embedding search results within a document using (1) pre-existing text from the document that is viewable in a text editing program on a screen of a computing device and (2) an internet searching program that is remotely accessible over the internet by the computing device, comprising:
a.    providing a tool that is installable in the memory of the computing device and that is operable to interface with an internet 

b.    configuring the tool so that it can be operated by the computing device to transmit a search phrase comprising words selected from the preexisting text of the document to the internet searching program over the internet connection;
c.    operating the searching program to conduct a search and generate search results based upon the search phrase;
d.    communicating the search results to the computing device;
e.    configuring the tool so that it can be operated by the computing device to:
i.    enable at least part of the search results to be displayed within the textediting program; ii. in response to input, cause direct embedding, within the viewed document, of at least some selected text from the designated search result, wherein the input corresponds to selecting an embedding function that is distinct from general cut and paste, general copy and paste, and general drag and drop commands.



a. providing a search tool that is installable in memory of the computing device and operable to interface with the internet searching program and a text editing program 


b. configuring the search tool so that it can be operated by the computing device to: 

i. cause the text editing program to display a search icon on the screen; ii. recognize a mouse or touchscreen input selecting the search icon to initiate one internet search routine; iii. as part of the one internet search routine: 1. select in the viewable document a first search phrase including words selected from the pre-existing text of the document; 2. while the first search phrase is selected, select in the viewable document a second search phrase including words selected from the pre-existing text of the document, at least some of the words in the second search phrase being different from and spaced apart from the words in the first search phrase; 

3. communicate to the internet searching program via an internet network connection both the first and second search phrases; c. receiving at the internet searching program the first and second search phrases; 

d. operating the internet searching program to conduct searches and generate first search results from the first internet search based upon the first search phrase and second search results of a second internet search based upon the second search phrase; 

e. communicating to the client device the first and second search results; 


f. configuring the search tool so that it can be operated by the computing device to: i. enable at least part of the first search results to be displayed within the text-editing program in a manner visually associated with the first search phrase; and 

ii. enable at least part of the second search results to be displayed within the text-editing 
 
- taught by claim 17
34. A method of efficiently conducting internet searches from and coupling search results to a viewed document using (1) pre-existing text from the document that is viewable in a text editing program on a screen of a computing device and (2) a searching program that is remotely accessible over the internet by the computing device, comprising:
a.    providing a tool that is installable in the memory of the computing device and that is operable to interface with a searching program and a text editing program resident in the computing device having pointing device input;
b.    configuring the tool so that it can be operated by the computing device to:
i.    determine words or phrases within the document designated to form at least a first search phrase and a second search phrase, each search phrase comprising words selected from the pre-existing text of the document; ii.  transmit the first and second search phrases comprising words selected from the pre-existing text of the document to the searching program over the internet connection to the searching program;
c.    operating the searching program to conduct searching and generate respective search results for the first and second search phrases;
d.    communicating the search results to the computing device;
e.    configuring the tool so that it can be operated by the computing device to:
i.    enable at least part of the search results to be displayed within the textediting  ii. in response to input, cause direct embedding, within the viewed document, of at least some selected text from the designated search result, wherein the input corresponds to selecting an embedding function that is distinct from general cut and paste, general copy and paste, and general drag and drop commands.



a. providing a search tool that is installable in memory of the computing device and operable to interface with the internet searching program and a text editing program resident in the computing device having mouse or touchscreen inputs; 


b. configuring the search tool so that it can be operated by the computing device to: 

i. cause the text editing program to display a search icon on the screen; ii. recognize a mouse or touchscreen input selecting the search icon to initiate one internet search routine; iii. as part of the one internet search routine: 1. select in the viewable document a first search phrase including words selected from the pre-existing text of the document; 2. while the first search phrase is selected, select in the viewable document a second search phrase including words selected from the pre-existing text of the document, at least some of the words in the second search phrase being different from and spaced apart from the words in the first search phrase; 

3. communicate to the internet searching program via an internet network connection both the first and second search phrases; c. receiving at the internet searching program the first and second search phrases; 

d. operating the internet searching program to conduct searches and generate first search results from the first internet search 

e. communicating to the client device the first and second search results; 

f. configuring the search tool so that it can be operated by the computing device to: 

i. enable at least part of the first search results to be displayed within the text-editing program in a manner visually associated with the first search phrase; and ii. enable at least part of the second search results to be displayed within the text-editing program in a manner visually associated with the second search phrase.

- taught by 17




Claims 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,582,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are a computing device having a mouse or touchscreen inputs, display a search icon and using the mouse to select multiple search strings.  It is well-known to one or ordinary skill in the art that a computing device has a mouse or touchscreen input to allow the user to interact with the device.  The search icon is merely how the search help tool is provided to a user and allows the user to interact with the tool. The mouse is a well-known input which allows for selection of the keywords.

US Application 16/352,951
US Patent No 9,582,580
32.  A method of efficiently conducting internet searches and embedding search results within a document using (1) pre-existing text from the document that is viewable in a text editing program on a screen of a computing device and (2) an internet searching program that is remotely accessible over the internet by the computing device, comprising:
a.    providing a tool that is installable in the memory of the computing device and that is operable to interface with an internet searching program and a text editing program resident in the computing device;

b.    configuring the tool so that it can be operated by the computing device to transmit a search phrase comprising words selected from the preexisting text of the document to the internet searching program over the internet connection;
c.    operating the searching program to conduct a search and generate search results based upon the search phrase;
d.    communicating the search results to the computing device;
e.    configuring the tool so that it can be operated by the computing device to:
i.    enable at least part of the search results to be displayed within the textediting program; ii. in response to input, cause direct embedding, within the viewed document, of at least some selected text from the designated search result, wherein the input corresponds to selecting an embedding function that is distinct from general cut and 


a. providing a search tool that is installable in memory of the CCD and operable to interface with the internet searching program and a text editing program resident in the CCD having mouse or touchscreen inputs, 



b. configuring the search tool so that it can be operated by the CCD to: i. cause the text editing program to display a search icon in the document viewable on the CCD; ii. recognize a mouse or touchscreen input selecting the search icon to initiate one internet search routine; iii. as part of the one internet search routine: 1. select in the viewable document a first search phrase including words selected from the pre-existing text of the document; 2. while the first search phrase is selected, select in the viewable document a second search phrase including words selected from the pre-existing text of the document, at least some of the words in the second search phrase being different from and spaced apart from the words in the first search phrase; 

3. communicate to the internet searching program via an internet network connection both the first and second search phrases; c. receiving at the internet searching program the first and second search phrases, d. operating the internet searching program to conduct searches and generate first search results from the first internet search based upon the first search phrase and second search results of a second internet search 

f. configuring the search tool so that it can be operated by the CCD to: i. enable at least part of the first search results to be displayed within the text-editing program in a manner visually associated with the first search phrase; and ii. enable at least part of the second search results to be displayed within the text-editing program in a manner visually associated with the second search phrase.
 
- taught by claim 19
34. A method of efficiently conducting internet searches from and coupling search results to a viewed document using (1) pre-existing text from the document that is viewable in a text editing program on a screen of a computing device and (2) a searching program that is remotely accessible over the internet by the computing device, comprising:
a.    providing a tool that is installable in the memory of the computing device and that is operable to interface with a searching program and a text editing program resident in the computing device having pointing device input;
b.    configuring the tool so that it can be operated by the computing device to:
i.    determine words or phrases within the document designated to form at least a first search phrase and a second search phrase, each search phrase comprising words selected from the pre-existing text of the document; ii.  transmit the first and second search phrases comprising words selected from the pre-existing text of the document to the searching program over the internet connection to the searching program;
c.    operating the searching program to conduct searching and generate respective 
d.    communicating the search results to the computing device;
e.    configuring the tool so that it can be operated by the computing device to:
i.    enable at least part of the search results to be displayed within the textediting program; ii. in response to input, cause direct embedding, within the viewed document, of at least some selected text from the designated search result, wherein the input corresponds to selecting an embedding function that is distinct from general cut and paste, general copy and paste, and general drag and drop commands.



a. providing a search tool that is installable in memory of the CCD and operable to interface with the internet searching program and a text editing program resident in the CCD having mouse or touchscreen inputs, 



b. configuring the search tool so that it can be operated by the CCD to: i. cause the text editing program to display a search icon in the document viewable on the CCD; ii. recognize a mouse or touchscreen input selecting the search icon to initiate one internet search routine; iii. as part of the one internet search routine: 1. select in the viewable document a first search phrase including words selected from the pre-existing text of the document; 2. while the first search phrase is selected, select in the viewable document a second search phrase including words selected from the pre-existing text of the document, at least some of the words in the second search phrase 

3. communicate to the internet searching program via an internet network connection both the first and second search phrases; 

c. receiving at the internet searching program the first and second search phrases, d. operating the internet searching program to conduct searches and generate first search results from the first internet search based upon the first search phrase and second search results of a second internet search based upon the second search phrase, 

e. communicating to the client device the first and second search results; 


f. configuring the search tool so that it can be operated by the CCD to: i. enable at least part of the first search results to be displayed within the text-editing program in a manner visually associated with the first search phrase; and ii. enable at least part of the second search results to be displayed within the text-editing program in a manner visually associated with the second search phrase.

- taught by claim 19



Allowable Subject Matter
Claims 32-35 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  	

With regards to claim 34, the prior art of record from related parent cases 13/108,705 (Patent No.: US 8,631,009 B2) and 11/397,833 (Patent No.: US 8,725,729 B2), primarily Chiang et al. (Patent No.: US 6,785,670 B1), Segond et al. (Pub. NO.: US 2007/0179776 A1), MS Word 2002 (“Select items that aren’t next to each in Word,” http://office.microsoft.com/en-gb/word-help/seect-items-that-aren-t-next-to-each-other-in...) and Jonker et al.  (Pub. No.: US 2006/0116994) and others (see PTO-892 from present and parent cases for complete listing) are relevant and applicable to the claimed invention. 
The Chiang et al. reference discloses context sensitive internet-based search when viewing documents. The Segond et al. reference discloses contemporaneously searching based on two terms from within documents. The MS Word 2002 reference discloses the ability to highlight and/or select words that are spaced apart. The Jonker et al. reference discloses allowing visualizing searching results with detailed view upon selection and further action. However, the combined invention still failed to disclose the limitations of “enable at least a part of the search results to be displayed within the text-editing program; and couple to the document file at least part of any of the search results, such that at least part of any of the search results are carried with the viewed document file” in combination with the other claimed limitations.  Dependent claim 35 contains allowable subject matter for the same reasoning.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167